The unanimous election of Mr. Hollai to the 
presidency of the Assembly is a tribute to the 
People's Republic of Hungary, a country with 
which Madagascar is glad to have very cordial 
relations based on our common aspiration to 
social progress, and if I can speak as a former 
colleague I must say that we also see in this 
election recognition of his personal qualities 
and his unceasing contributions to the 
deliberations and work of the United Nations. To 
his predecessor, Mr. Kittani, we would address 
fraternal thanks for the exemplary and 
responsible way in which he carried out his 
mandate. It is also fitting for us again to 
express the confidence of the Malagasy Government 
in the Secretary General and to assure him of the 
full cooperation of our delegation.
At the last session, when analyzing the 
international situation, the Foreign Minister of 
the Democratic Republic of Madagascar highlighted 
three points: the failure of the system of 
collective security drawn up in the Charter in 
rather special circumstances; the widespread 
insecurity in international relations; and the 
need for a multilateral approach to both the 
assessment and the solution of world problems.
That analysis is still valid today, particularly 
now that we are so bitter and disconcerted to see 
that despite the numerous meetings, the 
succession of conferences and the numerous 
consultations we still cannot manage to emerge 
from the world political and economic crisis. How 
could it be otherwise, when real or potential 
conflicts are constantly on the increase, and 
when, through neglect or of necessity or 
inadvertently, the determination of priorities is 
governed by one law only, the law of confusion, 
and when we are virtually helpless in the face of 
the return of the primacy of national interests?
The most pessimistic among us are quite willing 
to say that we have tried all remedies, that 
nothing can be done about this problem, that all 
we can do is remain content with a short lived 
respite from time to time. We are tempted to 
agree with them, because the notions on which the 
hopes of a just and equitable redefinition of 
international relations were based have been 
discarded. What happened to detente? What about 
peaceful coexistence? Is it now obsolete? And 
what happened to the right of peoples and nations 
to independent development? Are we still bound by 
international solidarity? The generous enthusiasm 
of the 1970s is no longer with us, and we are 
witnessing the erosion of the collective 
responsibility necessary for vision and the 
management of a world that obviously can no 
longer be what it was 37 years ago.
The vast majority of the countries of the third 
world were not present at the time of the 
drafting of the Charter, the limits and even the 
imperfections of which we recognize. But in 
joining the Organization we were determined to 
remain as faithful as possible to the precepts of 
the Charter. In that respect we were idealists, 
because, for example, we thought that by 
brandishing the Charter we would be able to rid 
the world of. But at the end of the twentieth 
century Apartheid remains at the center of our 
concerns. It is an inhuman and retrograde policy 
if ever there was one. The racial segregation 
practiced in South Africa is detrimental not only 
to the dignity and well being of the non white 
population of that country; it poisons the 
political life of the continent as a whole, and 
its persistence makes it impossible for us to 
talk about true stability or peace in either the 
short term or the long term.
The	regime presupposes the use of force, 
because no ethnic group can willingly submit to 
domination and exploitation by another group. To 
stay in power this regime has to ensure that its 
victims will stop being inspired by the example 
of the independent African countries. It has to 
undermine and destroy the network of solidarity 
which the South African liberation movement, 
essentially the African National Congress, enjoys 
or may enjoy beyond the frontiers of South 
Africa. That is why the Pretoria authorities do 
not hesitate to show their anti  African nature 
by increasing their acts of aggression, 
interference and destabilization against their 
immediate or more distant neighbors, in 
particular those of southern and eastern Africa.
The sister Republic of Seychelles will take a 
long time to recover economically from the 
mercenary aggression of 25 November 1981 and to 
regain the security it needs to press ahead with 
its policies and the development that should be 
promoted by enabling the Special Fund set up 
under resolution 3202 to become operational.
The racist regime sends into action mercenaries 
and bandits, which it trains, finances, leads and 
commands, in order to challenge the socialist 
course followed by Mozambique.
Angola, which has suffered several acts of 
aggression since independence in 1975, has had 
part of its territory occupied for more than a 
year by South African troops; its airspace is 
constantly violated, and its civilian population 
and installations are constantly at the mercy of 
bombardments and airborne troops.
Was that provided for in the Charter? Is it 
tolerable? The only answer can be no, but when we 
Africans who are in our flesh and in our dignity 
victims of the system of Apartheid and the 
extortion that accompanies it ask for sanctions 
against Pretoria or compliance with and the 
strengthening of the arms embargo decreed by the 
Security Council, all we get is unwillingness to 
act and vetoes.
In Namibia, which South Africa still considers to 
be one of its provinces, Pretoria has done 
nothing to break the infernal cycle of injustice, 
turmoil and repression through voluntary 
renunciation of a policy that is constantly 
challenged. Instead, the racist regime continues 
to rely on force to suppress or at least to 
thwart the desire for emancipation of those who 
disagree with it and continues to maintain the 
illegal occupation of the Territory.
It is regrettable that certain circles, 
disregarding this aspect, refuse to recognize 
SWAPO as the authentic and sole representative of 
the Namibian people and continue to treat it as a 
terrorist organization, showing a lack of 
sensitivity towards the large  scale physical 
liquidation of SWAPO militants. Those same 
circles have been the most zealous advocates of 
the need to shore up confidence in the racist 
regime and to keep it secure, as if injustice and 
illegal occupation needed comfort or 
consolidation.
Recently those same circles have not hesitated to 
go beyond South African requests by reimposing a 
conditional link between the independence of 
Namibia and the withdrawal of the Cuban 
internationalist troops that are in Angola at the 
request of the Angolan Government. Leaving aside 
the fact that this would constitute a flagrant 
intervention in the internal affairs of a 
sovereign independent State, this proposed link 
is truly surprising. It seems to be forgotten 
that it was South Africa that committed 
aggression against Angola and not the other way 
round. Now it is South Africa that needs to be 
protected against the combined forces of Angola 
and Cuba. Instead of internationalist or why not 
multinational troops being brought in to provide 
protection for that country, those that are there 
are being asked to leave.
For this reason we support the terms of the 
communique of the summit meeting of the front 
line States held in Lusaka on 4 September 1982. 
Reaffirming that Security Council resolutions 386 
(1976) and 435 (1978) are the sole valid basis 
for a negotiated settlement of the Namibian 
question, we subscribe to the position of the non 
aligned countries that the United Nations has the 
prime responsibility for the solution of this 
question, with a view to the rapid transition of 
the Territory to independence. If that 
independence is further delayed, the Organization 
should shoulder its responsibility and proclaim 
Namibia independent, with all the consequences 
which that might have, particularly for South 
Africa, whose rights in the matter we challenge, 
for the Member States, which cannot with impunity 
abandon the Namibians to their fate and, lastly, 
for the Organization itself, one of whose primary 
objectives is after all the liberation of peoples.
The unanimity of the African States on the 
political liberation of Africa, particularly of 
its southern part, we should have liked to see 
manifested in a positive manner in respect of 
Western Sahara. For us, the admission of the 
Sahraoui Arab Democratic Republic as the fifty 
first member of the Organization of African Unity 
is irreversible because it represents an 
important stage in the struggle of the Sahraoui 
people to put an end to the Moroccan occupation, 
which we continue to denounce, and to enjoy fully 
independence, sovereignty and their inalienable 
national rights. Last year, in Nairobi, at the 
eighteenth session of the Assembly of Heads of 
State and Government of the OAU, a consensus 
emerged ' in respect of the framework in which 
the exercise of those rights could take place and 
no divergence of views manifested itself as to 
the need for a ceasefire and negotiations between 
the parties to the conflict, which in our opinion 
can only be Morocco and POLISARIO,
The crisis experienced by the OAU does not date 
from the admission of the Sahraoui Arab 
Democratic Republic to that organization but it 
is evident that
its solution depends to a great extent on the 
commencement and successful outcome of 
negotiations on Western Sahara. The error in this 
matter, if there has been an error, does not lie 
in the existence of divergent views, but may 
derive from the belief that unity can be achieved 
at any price and on any conditions. The African 
determination to overcome this crisis is still as 
firm as ever and we shall achieve our aims and be 
even more strengthened in our principles and 
convictions, if only to confound those who have 
counted on a temporarily disunited Africa in 
order to promote certain interests which will 
never be ours.
On the Middle East, there are those who would 
like to calm our apprehensions by suggesting that 
the recent Israeli aggression against Lebanon and 
the Palestinian people ended in political defeat. 
In Israel itself something seems to have changed, 
something resembling the qualms of a conscience 
which had long been accustomed to accept the 
double talk of the Government; while among the 
most fervent defenders of the Zionist regime 
there are those who complain they have been led 
astray by Begin and Sharon and now seem to 
recognize the dangers of unconditional support 
for Israel and the virtues of a more critical and 
objective attitude to its crimes.
Although salutary those reactions have come 
rather late and we cannot forget what a great 
price has been paid by the Palestinian people in 
order to bring about these modest movements in 
public opinion. Israel is now its own rejection 
front. It is the only country which has rejected 
in tum the United Nations plan, the Fahd plan, 
the Reagan plan, the Brezhnev plan and the Fez 
plan. In its isolation, and even though it is in 
the wrong, none the less Israel in fact, however 
wrongly, holds positions of strength which enable 
it to veto any proposed solution. Its supplies of 
weapons, munitions and military hardware continue 
to be assured. It occupies Jerusalem, Lebanon and 
the Golan Heights. The West Bank and the Gaza 
Strip are under relentless control. The 
settlements are solidly established and do not 
seem to be threatened. The liquidation of the 
Palestinian resistance continues, with the use of 
methods the horror of which transcends 
imagination, including as they do genocide.
In this connection the President of my country 
wrote as follows in a message to the Secretary 
General dated 19 September: from now on, the word 
genocide will bring to mind not Oradour, but 
Beirut... the holocaust, the concentration camps 
and systematic massacres at Dachau and Buchenwald 
are eclipsed, as we near the end of the twentieth 
century, by the final solution perpetrated by 
Beginís and Sharon's executioners. Now, after the 
genocide in west Beirut, we feel bound to declare 
to the world that verbal condemnations and United 
Nations resolutions are no longer enough but that 
it is time for action. I therefore have the honor 
to request you: To call upon all the great Powers 
to impose an economic, commercial, diplomatic and 
military embargo on Begin's Fascist and extremist 
Israel; in particular, that the great Powers 
which boycotted Argentina at the time of the 
Malvinas affair should desist immediately from 
supplying Israel with arms, munitions and 
petroleum. To consider the possibility of 
organizing an international tribunal along the 
lines of the Nuremberg Tribunal against the 
Israeli Fascist war criminals and their Lebanese 
accomplices. To demand the immediate and 
unconditional withdrawal of Israeli troops from 
Lebanon. It is high time for a review of history, 
geography and frontiers in this explosive region 
of the world and to give the martyred Palestinian 
people a State, a homeland, a nation of their 
own. In the absence of urgent, concrete and 
decisive action, we greatly fear that the peace 
of the whole world will be very seriously 
threatened. In another part of the world a 
deplorable conflict has been taking place for 
more than two years between two countries which, 
like my country, belong to the non aligned 
movement. We have no more ardent desire than to 
see the Islamic Republic of Iran and Iraq resolve 
their conflict in a peaceful manner, bringing the 
hostilities to an end as soon as possible, 
because their own interests and the interests of 
the rest of the world are at stake. En this 
respect we are encouraged to see that, within the 
framework of the current meeting of Foreign 
Ministers of non aligned countries, the two 
parties have agreed to accept a consensus text 
reaffirming the principles of the movement and 
those of the Charter, principles which can and 
must serve to bring about a just and lasting 
settlement of this dispute. The armed conflict 
which broke out this spring in respect of the 
Malvinas was a source of great consternation to 
the world because of its intensity and its 
ramifications, involving regional alliances. Was 
this confrontation inevitable, once the 
negotiations between Argentina and the United 
Kingdom had remained too long in a state of 
uncertainty? As the General Assembly now intends 
to invite the parties to resume their talks, it 
is important in our opinion to learn from the 
past, and in particular from the recent past. We 
may wonder, among other things, whether the idea 
of self determination should constitute a 
relevant factor in these negotiations. Just as 
the Jewish settlers living in the settlements set 
up by Israel do not acquire the right to take 
part in a referendum on self determination 
concerning the future of the occupied Arab and 
Palestinian territories, so in the same way the 
personnel transferred by the Falkland Islands 
Company for the purposes of the colonial 
exploitation of the islands cannot determine by 
their vote the question of sovereignty over those 
islands.
Although it is not on the agenda, the question of 
Korea is none the less of concern to Member 
States. We do not believe that the solution lies 
in the endorsement of the division of the country 
and the admission of two Korean entities into the 
Organization. How will that resolve the problems 
posed by the abuse of the United Nations flag and 
the introduction of atomic weapons into the 
peninsula? Direct negotiations between the two 
parties is inevitable if there is a real desire 
to make progress  towards the settlement of this 
crisis and they are all the more called for since 
the joint communique of 4 July 1972 has defined 
the basis for negotiations. We would add only 
that the principles of that communique are in no 
way incompatible with the establishment of the 
great Koryo confederation which we very much look 
forward to.
Other hotbeds of tension exist in Asia, Central 
America and the Caribbean and we are concerned by 
them because they do violence to the principles 
which we cherish, particularly the right to self 
determination, respect for sovereignty, 
independence and territorial integrity of States, 
the right of peoples to choose freely without 
interference of any kind their political, social 
and economic regime, and the right of nations to 
preserve by all possible means the gains of their 
revolution. We will not repeat our position, 
which is constant and well known. We wish to 
assure our friends and comrades from those 
regions that our solidarity is with them, as it 
is with all the victims of destabilization, 
injustice and imperia list domination.
Before proceeding to consider the world economic 
situation, I should like fairly briefly to touch 
upon disarmament. At the second special session 
of the General Assembly devoted to disarmament, 
we tried to maintain the impetus of the first 
special session and despite some rather 
unfavorable factors we felt that the time had 
come to promote further a multilateral approach 
to disarmament, particularly in view of the risks 
attendant upon the bilateral negotiations. We did 
not succeed in our aims, but this is no reason 
for us to abandon the comprehensive programme for 
disarmament, the complete prohibition of nuclear 
weapons tests, the control of strategic nuclear 
weapons, or the strengthening of the nuclear non 
proliferation regime, particularly as regards 
negative security guarantees.
We still believe that the two approaches, 
bilateral and multilateral, strengthen and 
complement each other, particularly in the case 
of nuclear  weapon free zones, zones where the 
limitation of conventional weapons is envisaged, 
and zones of peace such as the Indian Ocean, 
which, for our own security and for the sake 
world peace, should become a demilitarized, 
denuclearized zone. On this matter the proposals 
of the non aligned countries are blocked, but an 
Indian Ocean treaty remains our final objective 
and we once again urge the great Powers to reduce 
their military presence in the Indian Ocean area 
as a first step towards the eventual elimination 
of the great Power presence and the 
implementation of the Declaration of the Indian 
Ocean as a Zone of Peace. Such was the unanimous 
position of the non aligned countries at the 
ministerial meeting of their Coordinating Bureau 
at Havana last June. I should now like to refer 
to the economic situation and first to point out 
that the deterioration of the situation, which is 
a manifestation of a structural crisis, has 
become one of the most serious political problems 
of our age, since it is a potential source of 
instability and insecurity for all countries, 
both the developing countries, which already have 
negative growth rates, and the developed 
countries, where the recession is continually 
getting worse and unemployment rates have become 
uncontrollable The crisis is widespread: it is 
global and it will remain with us for a long time 
because of the deterioration of the international 
economic climate and the emergence of trends 
which are not favorable to integrated development 
based on solidarity.
Although the consequences of the crisis have been 
felt grievously by the international community as 
a whole, its bad effects have hit much harder at 
the developing countries. The repercussions of 
this are manifold, but some of them need to be 
emphasized. The developing countries have a large 
trade deficit, mainly due to unequal terms of 
trade and stagnant production. Despite their 
producers' associations, they have no control 
over commodity prices on international markets, 
or over the rising prices of capital goods; they 
are therefore subjected to inflated import prices 
and reductions in the prices of their exports, 
which lead in turn to a net reduction in 
investment, forcing them to sacrifice part of 
their development programme.
The deficit in their balance of payments, 
resulting from the increase in their financial 
obligations in the private capital markets and 
the high level of interest rates have led to an 
unprecedented increase in the external debt of 
those countries, to about $540 billion at the end 
of 1981. The servicing of that debt alone absorbs 
an average of 25 per cent in some cases over 40 
per cent of their export earnings.
Moreover, in the field of multilateral 
cooperation, despite the encouraging indications, 
official assistance for development is slowing 
down. The financing of the programmes and funds 
of the UnitedNations system is becoming more and 
more uncertain, while support for multilateral 
financial institutions is crumbling and the 
massive transfer of resources remains illusory.
In the quest for solutions to these problems, we 
should like simply to take up again the following 
points which have already been discussed many 
times by the States members of the Group of 77.
First, interdependent economic relations as they 
are in the present day world are still unbalanced 
and reflect inequalities of development. The aim 
can no longer be the recovery of the world 
economy on the basis of an undifferentiated 
process of growth; there must be development of 
the countries of the third world fully in keeping 
with their options.
Secondly, the problems posed by world trade, the 
financing of development and the international 
monetary system require concerted action and 
cannot be dealt with without a recognition of the 
harmful effects of certain national policies on 
the world economy, and particularly the economy 
of the developing countries. We have not 
adequately grasped these effects because of the 
distance between the decision making centers; 
that is why we consider it essential that the 
sixth session of UNCTAD should provide Member 
States with an opportunity to deal in an 
integrated manner with development issues.
Finally, the third aspect of joint endeavor is 
required to restore an economic environment 
favorable to development and the recovery of the 
world economy, with due regard for the objectives 
of the new international economic order. These 
few considerations confirm the value of global 
negotiations and we look forward to seeing these 
negotiations open as soon as possible. Desirous 
of being considered as equal partners in the 
reform of international economic relations, the 
third world countries have proposed an agenda and 
a procedure for these negotiations which reflect 
their belief that equity and justice alone can 
assure a reorganization of relations governing 
countries which have long been categorized on the 
basis of an incorrect understanding of the 
international division of labor. At the beginning 
of my statement, I referred to the erosion of 
collective responsibility which is not only due 
to the fact that each one of us wishes to propose 
or, in the worst of situations, to impose its own 
solution. In this respect we must first of all 
revitalize and strengthen what should properly be 
called the pillars of the Organization, that is 
to say, all the organs or machinery for 
consultation and decision making at the regional 
and intergovernmental levels, taking care, 
however, to avoid further polarizing positions, 
and adopting convergent approaches in the 
interest of security for all in all spheres. The 
solution of conflicts will thus be made easier 
and one can even hope that conflicts will even be 
avoided. This requires, however, that we examine 
our priorities in the light of the permanent 
interdependence of problems which will continue 
to confront a world of increasing solidarity. In 
our view, it is not too late to check 
confrontation hither between East and West, North 
and South or even between countries of the South 
in order to make mutual recognition of interests 
the comer stone of cooperation and coexistence. 
In short, as Members of the Organization we must, 
in facing the crises before us, be open  minded 
and positive, resist temptations towards 
fragmentation and maintain the common principles 
to which we have freely consented, without 
allowing ourselves to have recourse to expedients 
in the name of pragmatism and acceptance of 
reality. It is in this context that we have 
studied the Secretary General's report on the 
work of the Organization with the greatest 
interest. Our concerns are very much his own, 
and, since the Organization is not just the 
symbol of collective responsibility but also the 
most appropriate framework for its implementation 
and further development, we can but rejoice if 
the indications given by the Secretary General in 
his report are followed up by deeds, particularly 
by the permanent members of the SecurityCouncil. 
This would put to an end the continual challenge 
to the authority and functioning of the 
Organization. To take up this challenge is also 
one of the reasons and not the least for our 
participating in this general debate. For our 
part, we renew our whole hearted commitment to do 
our utmost in this respect and in the cause of 
peace.
